         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 1 of 53
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
P                                                   Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    February 24, 2020

BY ECF AND HAND DELIVERY
The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Brendan Vaughan, 19 Cr. 526 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter in advance of the sentencing of defendant
Brendan Vaughan (“Vaughan” or the “defendant”). The defendant is scheduled to be sentenced
on February 27, 2020, at 2:00 p.m. for his offenses in this case: namely, making three separate
threats to classmates and law enforcement to execute a school shooting, in violation of Title 18,
United States Code, Section 875. The Government writes in advance of sentencing and in response
to the defendant’s sentencing submission, dated February 21, 2020.

        As detailed herein, the defendant’s criminal conduct is deeply troubling and has had a
devastating impact on an entire community. 1 The Government therefore respectfully submits that
an above-Guidelines sentence, to be followed by concurrent terms of supervised release, is a fair
and appropriate sentence for the defendant. As discussed below, this sentence is necessary for the
following reasons: (1) to reflect the egregiousness of the offense conduct and to provide just
punishment; (2) to protect the victims and the public from future crimes by the defendant; (3) to
deter the defendant from continuing to make threats towards the victims and others; and (4) to
promote respect for the law prohibiting the making of interstate threats, and to deter individuals
similarly situated to the defendant from committing such crimes.

A.     Background

       1.      The Offense

        Beginning in May 2018, and continuing over a period of months, the defendant intimated
to classmates and law enforcement that he intended to execute a school shooting, and appears to
have taken preliminary steps toward carrying out such an attack. The defendant’s threatening
conduct continued even after being interviewed by law enforcement, arrested and charged by state
1
 Various victims submitted Victim Impact Statements to the Court, which are attached to the
Government’s sentencing submission as Exhibits A to J. Some of these victims also plan to
address the Court directly at the defendant’s sentencing on February 27, 2020.
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 2 of 53
                                                                                           Page 2 of 17


authorities, and arrested and charged federally for the instant offenses. As detailed below, and as
evidenced in the Victim Impact Statements, ever since his initial threats, the defendant has
terrorized the Washingtonville, New York community.

               a. Pre-Federal Arrest Conduct

       Vaughan’s troubling conduct began on May 9, 2018, when he sent threatening messages
to other students at Washingtonville High School in Orange County, New York (the “May 9
Messages”). 2 (PSR ¶ 30). Specifically, Vaughan wrote the following to a group chat on the
messaging platform Snapchat, which included one of his classmates (“Victim-1”):

           •   “I need to ask everyone in the chat a complete hypolatical [sic] question.”
           •   “If my dumb friend left a note in the school bathroom saying he was going to shoot
               the school up what do you think the result would be. And he left it where someone
               would see it”
           •   “It’s a prank”
           •   “The kid would”
           •   “Na my friend wants to do it on his last day since he’s a senior”
           •   “I’ll tell u the name he was planning on typing the note and wearing gloves so they
               can’t get his fingerprints on it and going into the bathroom next to a picture of Dylan
               Klebold and Eric-Harris 3 on the last day just to see what would happened”
(Id.).

        After receiving reports of the messages, a law enforcement officer with the
Washingtonville Police Department (“WPD”) interviewed the defendant. (Id. ¶ 30). During this
interview, the defendant stated, among other things, that (1) the Snapchat account used to post the
May 9 Messages was his own and that he wrote the May 9 Messages; (2) he owns the Instagram
accounts with the user IDs “dylanklebold27” and “ericharris5,” the latter of which has an account
profile stating: “Columbine High School ‘1999, Me and Dylan VS [World Symbol]”; and (3) he
wanted to hold a particular student at his high school, (“Victim-2”) up to a window and use him
as a human shield. (Id.). Law enforcement officers also reviewed the defendant’s internet search
history on his iPhone, which included (1) ten separate searches for “pipe bombs,” (2) a search for
“mass shootings in America,” (3) a search for “Mass shootings in the United States,” and (4) a
series of specific searches related to particular mass shootings in Texas and elsewhere. (Id. ¶ 31).

        Over the ensuing weeks, the defendant made at least one additional social media post about
a school shooting, posting a photograph of a television displaying CNN coverage of the May 18,
2018 school shooting in Sante Fe, Texas along with the text “This is why you don’t bully folks.”
(Id. ¶ 32). On May 28, 2018, Vaughan then posted (in the form of Snapchat Stories) various
messages, including (i) “When is the last day of classes?”; (ii) “I can’t wait until that night I get in
my car, with all my valuables and childhood stuff I want to take with me, 5 thousand dollars and

2
 Although his outwardly facing conduct appears to have begun on May 9, the defendant searched
“How to survive a school or office shooting” on April 30, 2018.
3
 Dylan Klebold and Eric Harris carried out the shooting at Columbine High School in Columbine,
Colorad0, on April 20, 1999.
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 3 of 53
                                                                                       Page 3 of 17


my clothes and drive out of here to Littleton Colorado 4 and NEVER COME BACK HERE”; (iii)
“There is absolutely zero justice in this world [world emoji] Fuck everyone and Fuck everything”
(The background image contained a television with Vaughan displaying his middle finger in its
direction); and (iv) “I’m going to start acting like a physopayh [sic] just not giving a fuck about
anything.” (Id.).

        Then, on May 30, 2018, the defendant searched “nikolas cruz” 5 on Google and then
accessed the webpages for two videos on YouTube. (Id. ¶ 33). One of the videos is an interview
with Sky Bouche, the individual who carried out the shooting at Forest High School in Ocala,
Florida, on April 20, 2018, in which Bouche indicated that he obtained the weapons for the Forest
High School shooting from armslist.com. (Id.). Minutes later, the defendant accessed the webpage
for armslist.com. 6 (Id.). The defendant acknowledged that he was at least 18 years of age, and
then, after limiting his search queries to New York listings, clicked on a classified advertisement
for a Smith and Wesson “MP15” that was being sold by a seller in Syracuse, New York. (Id.).

      On the following day, May 31, 2018, the defendant sent Victim-1 a series of messages (the
“May 31 Messages”) over Snapchat, as follows:

                    Vaughan: “Wat would u do if someone shot up the school tommorow [sic]?”
                    Victim-1: “Omg”
                    Vaughan: “I’m just curious”
                    Vaughan: [Attached a photograph displaying what appeared to be a black
                              shotgun laying on top of a camouflage vest with ammunition pouches,
                              a Kevlar helmet, and a box of slug ammunition].
                    Victim-1: “Now tell me the name of the kid”
                    Vaughan: “I’d rather not”
                    Vaughan: “You have a class with this person that is all I will say”
                    Victim-1: “No”
                    Vaughan: “I’m surprised”
                    Victim-1: “His full name”
                    Vaughan: “Rick W Weston” 7
                    Vaughan: “I need a gun”
                    Victim-1: “It was good”
                    Victim-1: “What u need a gun for?”
                    Victim-1: “U don’t need one”
(Id. ¶ 34).



4
    Columbine High School is located in Littleton, Colorado.
5
 Nikolas Cruz carried out the shooting at Marjory Stoneman Douglas High School in Parkland,
Florida, on February 14, 2018.
6
    Armslist.com is a website that allows users to buy, sell, and trade firearms.
7
  “Rick W Weston” does not appear to be a student at Washingtonville High School, nor has the
investigation revealed anyone with that name with any relationship to Vaughan.
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 4 of 53
                                                                                          Page 4 of 17


       In a subsequent interview with law enforcement, Victim-1 stated that she took screenshots
of the May 31 Messages and that she understood the defendant to be communicating a threat of
violence. (Id. ¶ 35). Victim-1 explained that after she had taken the screenshots (which Vaughan
could see), Vaughan asked her why she had done so and asked her “not to go to the cops.” (Id.).
Victim-1 said that she was afraid of Vaughan because he might retaliate against her and because
she thought Vaughan might harm their fellow classmates. (Id.).
        On June 3, 2018, law enforcement executed a search warrant at the defendant’s house and
found, among other things, notes the defendant had written, including what appeared to be a list
of his favorite mass shooters and numerous references to his imminent “revenge.” (Id. ¶ 36). In
particular, the notes included the following passages 8:

              •   “Monday. Hello, Today marks the two week notice of my revenge. Wheter This
                  event is up to FATE and happens these next two weeks. I’ll elaborate on what my
                  revenge is and why and how tomorrow.”
              •   “[Dated May 25, 2018] In a little over a week fr week from today I will get my
                  Revenge. There is many factors in whether how this will all go down its up to
                  FATE. I have been a Victim of this fucked up system but I will take control and
                  get my revenge. Love VEB”
              •   “Today is one week. one more week until my revenge. I was thinking, why am I
                  so unlucky, does God hate me because I was concieved if so fuck him. One two
                  week. Love Veb. KILLER”
              •   “Top 5 Fav (MS(PS) 1) Eric Harris 2) Dylan Klebold 3) Nikolas Cruz 4) Adam
                  Lanza 5) Randy StaiR” 9
(Id. ¶¶ 37-40).
       The search also yielded a book titled “Boston Marathon Bombing,” with a bookmark
placed on a section titled “Making A Plan,” as well as what appeared to be sketches of the
defendant’s classroom and classroom chairs (the “Classroom Sketch,” attached hereto as Exhibit
K). (Id. ¶ 41). On the back of the classroom sketch, the defendant appeared to have written the
names of four classmates in his grade at Washingtonville High School (in addition to Victim-2,
“Victim-3” “Victim-4,” and “Victim-5”). 10 (Id.).




8
    The errors, strike-throughs, and capitalization from the handwritten notes are presented verbatim.
9
    Each of these individuals committed or is accused of having committed a mass shooting.
10
   On the classroom diagram there were two seats circled: one seat circled with the word “Me”
written next to it, the other circled with the word “Him” written next to it. Based on an interview
with Victim-2, it appears that the circle with the word “Me” corresponded to the defendant’s seat
in the classroom, while the circle next to the word “Him” corresponded to Victim-2’s seat.
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 5 of 53
                                                                                        Page 5 of 17


        Following the search, the defendant was arrested on state charges. 11 (Id. ¶ 42). Shortly
after being arrested, he told a law enforcement officer, in substance and in part, that there was a
pipe bomb in his room in a light blue box underneath his bed. (Id.). Shortly thereafter, the
defendant admitted to another law enforcement officer that there was no pipe bomb in his home.
The defendant also told the law enforcement officer that his “plan was to follow [Victim-2] into
his classroom and kick all the girls out and put all the boys against the windows so I can’t get shot
by the police, then kill him.” (Id.).

       In August of 2018, the defendant resumed his threatening behavior and sent a number of
alarming messages (the “August Messages”) on Snapchat. (Id. ¶ 43). Specifically, on August 7,
2018, the defendant posted: “I regret nothing.” (Id.). Three days later, on August 11, 2018, he
posted a graphic that included the text “The 845” (that is, the designated area code for Hudson
Valley) and a series of 15 gun and bomb emojis. (Id.). Then, on August 13, 2018, the defendant
posted a video depicting a red plastic gas container and then panning over what appeared to be
pool chemicals. (Id.). The post included the following emojis (in brackets) and text: “[smiley face
emoji] Plans [smiley face emoji] bang.bang.” (Id.). About ten minutes later, he posted a video of
himself in a car where he is turning the car on and clutching the steering wheel. (Id.).

        On November 19, 2018, the defendant was charged by Complaint with making threatening
interstate communications, in violation of Title 18, United States Code, Section 875. (Docket No.
2). On November 21, 2018, the defendant was arrested and presented before the Honorable Judith
C. McCarthy, United States Magistrate Judge. (Docket No. 4). The Government and defense
counsel agreed to a bail package, which included a number of strict conditions that were adopted
by the Court. (Id.). On March 12, 2019, following months of threatening conduct detailed below,
the Honorable Lisa Margaret Smith, United States Magistrate Judge, revoked the defendant’s bail
on consent and ordered the defendant detained at the Metropolitan Detention Center (“MDC”),
where he would receive a psychiatric exam. The defendant has been detained since that date.

       b.      Post-Federal Arrest Conduct

       Following his November 2019 arrest in this case, the defendant continued his threatening
behavior—both while released on bail and after being detained in March 2019. While on bail, the
defendant repeatedly violated the conditions of his release, including by possessing electronic
devices, taunting law enforcement on social media, and threatening medical personnel. Similarly,
when he was detained, he made additional threats toward victims and law enforcement and
continued researching school shooters. A summary timeline of the defendant’s post-arrest
conduct—which highlights both the breadth and scope of his troubling behavior—is presented
below.

       •    On December 6, 2018, law enforcement agents interviewed a patient at Four Winds
            Hospital (“Four Winds”) who overlapped with the defendant when he stayed at the
            hospital following his state arrest (as part of a voluntary stay). According to this

11
   The defendant was charged by the Orange County District Attorney’s Office with making a
terroristic threat, in violation of New York Penal Law Section 490.20. The defendant’s state case
is still pending.
          Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 6 of 53
                                                                                        Page 6 of 17


           patient, the defendant made statements to other patients noting, in substance and in part,
           that he was going to take an Uber with black bags to a church, six miles from his
           house. 12 (PSR ¶ 10). Moreover, a journal recovered from the defendant’s bedroom
           during his November 20, 2018 arrest in this case included mileage calculations to
           specific locations from his house, including a church and the Washingtonville Police
           Department. (Id.).

      •    On December 23, 2018, the defendant went to a mall and was in a T-Mobile store with
           an iPhone, in violation of his pretrial release condition that prohibited him from being
           in possession of any cellular telephone without the advance permission of Pretrial
           Services. (Id. ¶ 11).

      •    On December 24, 2018, the defendant called 911 and played what sounded like gunfire
           bursts. A few minutes later, the defendant called 911, identified himself, and said, in
           substance and in part, that he accidentally called 911 because he was “pissed off.” New
           York State Police (“NYSP”) responded to the scene and the defendant was the only
           one at his residence. During their visit to the defendant’s residence, the responding
           officers noticed a toy shotgun that they believed he was using at his window (although
           it was a cold day, the window was open and the shades were pulled down) when they
           responded to the 911 call. (Id. ¶ 12).

      •    On December 27, 2018, the defendant posted the following messages on social media:
           (i) “The Washingtonville police department are idiots [Hacked]” and (ii) “Orange
           county law enforcement is not on brendans level [emoji] [Hacked].” (Id. ¶ 13).

      •    On December 28, 2018, law enforcement agents conducted an interview with a friend
           of the defendant who said that the defendant had told him that the defendant could
           remove his ankle bracelet. (Id. ¶ 14).

      •    On December 30, 2018, the defendant called WPD’s main line and hung up. WPD and
           NYSP Troopers responded to the defendant’s residence. The defendant initially lied,
           claiming that he had not placed the call. He later said that he called because he wanted
           to report a crime, but hung up because he changed his mind. (Id. ¶ 15).

      •    On December 31, 2018, the defendant posted a photograph of what appeared to be the
           defendant’s leg with an attached GPS monitoring bracelet. The posting included the
           text: “Thank god this year is over.I just want my case to be over get probation and
           youthfull offender so I can move on with my life.” (Id. ¶ 16).

      •    On January 7, 2019, Pretrial Services conducted a search of the defendant’s residence
           and recovered two electronic devices. The defendant admitted to posting on social
           media as well. (Id. ¶ 17).


12
  Open-source materials report that Nikolas Cruz, the Marjory Stoneman Douglas High School
shooter, took black bags in an Uber to the shooting.
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 7 of 53
                                                                                            Page 7 of 17


       •    On January 28, 2019—after his initial bail terms had been modified and he was residing
            at Four Winds 13 —the hospital advised Pretrial Services of an incident where the
            defendant was hiding in the woods and calling out for law enforcement to arrest him.
            Hospital staff also reported that the defendant had discussed the possibility of escaping
            and leaving without obtaining medical clearance. (Id. ¶ 102).

       •    On March 2, 2019 and March 10, 2019, a Pretrial Services Officer spoke to a nurse at
            Four Winds Hospital. The nurse said that the defendant was (i) hiding one of the
            batteries for his GPS device, which he was wearing as a condition of is being released
            on bail; (ii) that he refused to change the GPS device battery; and (iii) that hospital staff
            had been unable to locate the GPS device battery. (Id. ¶¶ 9, 102).

       •    On March 6, 2019, a Pretrial Services Officer spoke to a doctor at Four Winds, who
            indicated that the defendant had been threatening staff at the hospital and advising
            specific staff members that they were on his “hit list.” (Id. ¶ 18).

       •    According to the defendant’s discharge summary from Four Winds, while at the
            facility, the defendant “continued to engage in non-compliance behaviors on the unit
            as well as continue[d] to lie to the treatment team and staff and manipulate the system.”
            The report also noted that Vaughan was “superficially engaged in treatment” and
            “struggled to be medication compliant. He would spit out his medications and at times
            refuse to take them.” (Id. ¶ 102).

       •    During the evening of May 14, 2019, while the defendant was detained at MDC, AUSA
            Samuel Adelsberg received a telephone call from the defendant, 14 who immediately
            hung up. (Id. ¶ 21).

       •    According to the records of the Bureau of Prisons, the defendant abused his phone
            privileges on May 22, 2019, June 3, 2019 and on June 5, 2019, and was sanctioned
            for these incidents on June 20, 2019. (Id. ¶ 20).

       •    While incarcerated at MDC, the defendant made a “kill list,” and expressed a desire to
            speak with someone outside of MDC to help him achieve his plans. The defendant’s
            targets included Victim-1, Victim-2, AUSA Adelsberg, FBI Special Agent Melissa
            Zachariades (the case agent on this case), Pretrial Services Officer Leo Barrios, Dr.
            Sarah Klagsbrun, a doctor at Four Winds Hospital who treated the defendant, and
            members of the defendant’s family, including his parents. (Id. ¶ 22).




13
  The defendant was hospitalized at Four Winds from November 28, 2018 to December 3, 2018
and then again from January 7, 2019 until March 12, 2019.
14
  When AUSA Adelsberg answered the call, an automated voice indicated, in substance and in
part, that the caller was “Brendan Vaughan, an inmate at the Metropolitan Detention Center.”
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 8 of 53
                                                                                         Page 8 of 17


       •    On June 2, 2019, the defendant—through an intermediary—conducted Google
            searches for the following terms: (i) “CALIFORNIA SCHOOL SHOOTING,” and (ii)
            “NIKOLOUS CRUZ.” 15 (Id. ¶ 23).

       •    On September 30, 2019, the defendant sent an email to his mother, in which he wrote:
            “my judge even thinks my case is a load of bullshit.” (Id. ¶ 24).

       •    On October 26, 2019, the defendant wrote an email to his mother, in which he said that
            he “didn’t even do anything” to deserve becoming a felon and blames his arrest on “that
            fucking bitch[,]” which, from the context, appears to be a reference to FBI Special
            Agent Melissa Zachariades. (Id. ¶ 26).

       2.        The Defendant’s Conduct Has Significantly Impacted the Victims

       As set forth in the PSR and as detailed in the Victim Impact Statements, the defendant’s
conduct since May 2018 has terrorized the Washingtonville, New York community. Below is a
sampling of some of the victim’s statements:

             •   Brian T. Connolly (principal of Washingtonville High School): “When the
                 [defendant’s] threats against our school were discovered, it impacted everyone in
                 our community. Parents, staff and students were terrified. These threats forced
                 the district to take extraordinary precautions for safety while the student was out
                 on bail. The precautions and costs were nothing in comparison to the fear, stress
                 and anxiety this caused everyone. For those students who were the primary
                 targets as well as their parents, the stress level was, and continues to be,
                 unimaginable.” (Ex. A).

             •   Victim-2 (former student at Washingtonville High School): “The FBI told my
                 parents and I [sic] that I was a target in a planned attack by the defendant. I have
                 never felt unsafe in my own town until that moment. Although, I wasn’t
                 completely shocked because of things that Brendan had done leading up to this
                 event. It was soon after this that I started becoming very anxious. I had never
                 struggled with anxiety, so it was very scary. I thought about this often; it was
                 always on my mind. I was constantly looking over my shoulder and checking my
                 surroundings more than usual.” (Ex. B).

             •   Father of Victim-2: “[Brendan’s conduct] struck so much fear and anxiety into
                 my everyday life that I was forced to leave my job as a top salesman in
                 Manhattan to work in Orange County to be closer to my family in the event the
                 defendant’s threats became a reality. The financial burden leaving NYC along
                 with multiple trips to the cardiologist and gastrologist during these last couple
                 years have been unimaginable.” (Ex. C).


15
  As described above, Nikolas Cruz carried out the shooting at Marjory Stoneman Douglas High
School in Parkland, Florida, on February 14, 2018.
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 9 of 53
                                                                                         Page 9 of 17


            •   Mother of Victim-2: “These events have had an extreme impact on my life in so
                many ways. My family is suffering. My son has recently shared with me that he
                has been dealing with a tremendous amount of anxiety. There have been times
                when he is unable to concentrate because it's all he can think about.” (Ex. D).

            •   Victim-3: “When my friends and me had been followed by an account that was
                named after one of the columbine shooters I knew it was something we shouldn't
                just let go. When I reported it to the school I wasn't sure what it was going to lead
                to, but I knew it was the right idea. It was only days later when everyone had
                found out the news that left the small town of Washingtonville completely
                terrified.” (Ex. E).

            •   Mother of Victim-3: “Since this all started in [Victim-3]’s senior year of high
                school, the fear of my son being threatened were all surreal. As our family prepared
                for happy and proud memories, we were forced into fear, anxiety, and painful
                thoughts. We were afraid to be alone in our own home. Afraid to let [Victim-3] go
                to school. What should be a safe place for our children we now feared could turn
                into a massacre.” (Ex. F).

            •   Victim-4: “Hearing what law enforcement had discovered, was the scariest thing I
                have ever gone through in my life by far. At this point in my life I went from
                feeling safe everyday, having little to no worries, to having fear at all times and
                suffering from large amounts of anxiety to the point where I have had to attend
                therapy. Never have I been so stressed and worried like I have been for the past
                year and a half and honestly I don't know when it will stop. My family and I haven’t
                been able to take a deep breath since hearing the news back in May of 2018. Not
                only could my friends and I have been harmed, but this situation had the chance to
                be a catastrophe to all of Washingtonville High School.” (Ex. G).

            •   Mother of Victim-4: “In the minutes that followed, our lives went from peaceful
                and innocent to fearful and anguished. The details of what had been carefully-
                plotted was absolutely frightening. As a NYPD detective myself for 19 years, I’m
                well-versed in these dark realities; my sense of security and peace of mind has
                been taken from me and my family because of Brendan Vaughn- so much so that
                both my children were in therapy to address their anxiety and related issues. I
                sincerely believe that if this plot was not brought to the attention of law
                enforcement, the lives of more innocent people would have been affected.” (Ex.
                H).

        Simply put, the defendant’s actions have exacted a steep emotional, physical, and
professional toll on the victims. Nor have his victims taken much comfort from his incarceration,
as the defendant has continued his threatening behavior from his prison cell. To the contrary,
several of the victims have expressed to the Government their fear that Vaughan will return to their
community and terrorize them when he is released, as he appears not to have been rehabilitated or
deterred in the more than fifteen months since his arrest in this case.
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 10 of 53
                                                                                        Page 10 of 17


       3.      The Defendant’s Plea and Guidelines Range

        On July 22, 2019, the defendant waived indictment and agreed to the filing of an
Information charging him with three counts of making threatening interstate communications, in
violation of Title 18, United States Code, Section 875. (Docket No. 34-35). On December 3,
2019, the defendant pleaded guilty to the three-count Information pursuant to a plea agreement
(the “Plea Agreement”).

       4.      The Probation Department’s Recommendation

       Consistent with the Plea Agreement, the Probation Department calculates the defendant’s
Sentencing Guidelines range to be 24 to 30 months’ imprisonment, based on a post-acceptance
offense level of 17 and a criminal history category of I. (PSR ¶ 113). The Probation Department
recommends an incarceratory sentence of 60 months’ imprisonment—30 months above the top of
the applicable Guidelines range—explaining:

               After the defendant’s arrest, he was afforded the opportunity to make a
               positive change in his life. Vaughan chose to ignore the emotional and
               medical assistance he was provided by Pretrial Services and medical
               staff, even after being brought before the Court for violation
               proceedings. His non-compliance with pretrial supervision
               demonstrates that he is not a good candidate for community-based
               supervision at this time. Additionally, while he was incarcerated,
               Vaughn continued with his antisocial behavior and wrote a “hit list,”
               which included the names of the FBI agent, his peers, his pretrial
               services officer, his parents, his sister and his medical doctor. This type
               of behavior demonstrates that Vaughan has a complete disregard for the
               law and the mental and physical welfare of others.

(PSR p. 23). The Probation Department also notes the defendant’s high risk of recidivism and the
need to protect the victims:

               Based on the above, it appears that the defendant is at a high risk for
               recidivism. It is respectfully recommended that Vaughan be sentenced
               to a term of 60 months’ imprisonment. This term of imprisonment will
               punish the defendant for his illegal actions, provide deterrence and most
               importantly protect the victims and the community. Pursuant to 18 USC
               3771, the victims have a right to be protected from the defendant, and a
               term of imprisonment above the guidelines range will hopefully provide
               the victims with a sense of security during his time of imprisonment.
               Additionally, a term of imprisonment, will hopefully allow the
               defendant an opportunity to wholeheartedly engage rehabilitative
               treatment.

(PSR p. 24). Finally, the Probation Department recommends a set of special conditions (in addition
to the standard conditions) which the Government supports, including participation in a mental
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 11 of 53
                                                                                       Page 11 of 17


health treatment program, 16 no contact with any victims in this case, that the defendant be subject
to computer and internet monitoring administered by Probation (including unannounced
examinations), as well as a search and seizure condition for the defendant’s computer and other
electronic devices. (Id. at 26-27).

       5.      The Defendant’s Sentencing Submission and Objections to the PSR

       The defendant filed his sentencing submission on February 21, 2020. (Docket No. 50
(“Def. Mem.”)). In his letter, the defendant requests a sentence of time served. (Id. at 1). The
defendant’s request is based largely on his mental health issues, his age, and his assertion that he
does not pose a danger to the community. (Id. at 5-15).

       The defendant also submitted a separate letter objecting to the inclusion of certain facts in
the PSR and seeking to clarify other facts set forth in the PSR.17 (Docket No. 51 (“Def.
Objections”)). Specifically, the defendant asserts the following objections to the PSR:
       (i)   The defendant denies making statements to another patient at Four Winds that he (the
             defendant) was going to take an Uber with black bags to a church, six miles from his
             house, as reflected in paragraph 10 of the PSR. (Id. at 2).
       (ii) The defendant denies that he threatened staff at Four Winds, and denies that he
             advised specific staff members that they were on a hit list, as reflected in paragraphs
             18 and 47 of the PSR. (Id. at 2-3).
       (iii) The defendant denies that he made specific, documented threats to kill various
             individuals while detained and MDC and expressed a desire to speak with someone
             outside of the jail to help him achieve his plans, as reflected in paragraphs 22 and 48
             of the PSR. (Id. 2-3).
       (iv) The defendant denies that he told a law enforcement officer on June 3, 2018 about
             his plans to kill Victim-2, as reflected in paragraph 42 of the PSR. (Id.).

       6.      The Defendant’s Factual Objections Are Meritless

        The Government notes at the outset that the defendant’s objections to the PSR—which
were provided to the Government less than a week before the sentencing—are two weeks late. See
Fed. R. Crim. Pr. 32(f)(1) (objections must be made within 14 days of receipt of the PSR).
Nevertheless, because the Court has the independent obligation to resolve any disputed issues of
fact, pursuant to Rule 32(i)(3), the Government addresses the substance of the defendant’s
objections herein. The Government does not believe that a Fatico hearing is necessary given the
current record before the Court but, to the extent that the defendant maintains his objections, and
in the event that the Court would find it helpful in reaching its sentencing determination, the
Government is prepared to prove the facts set forth below in a hearing by a preponderance of the

16
   Although the Probation Department only recommends participation in outpatient mental health
treatment, the Government respectfully submits that, due to the unique circumstances presented in
this case, in-patient mental health treatment is necessary.
17
 Although the defendant lodges objections to a number of other facts presented in the PSR, the
Government is only responding to what it considers to be material issues subject to factual dispute.
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 12 of 53
                                                                                      Page 12 of 17


evidence. 18 See generally United States v. Ambrosio, 129 F.3d 114 1997 WL 701368 (2d Cir.
1997) (summary order) (noting that the “sentencing court is afforded broad discretion in resolving
disputed factual issues, including the discretion to decide whether a hearing is necessary and how
such a hearing should be conducted.”); see also United States v. Reese, 33 F.3d 166, 174 (2d Cir.
1994) (“[W]hen determining sentence, a sentencing court is free to consider hearsay evidence,
evidence of uncharged crimes, dropped counts of an indictment and criminal activity resulting in
acquittal.”).

       (i)     The Defendant’s Statements to Another Patient at Four Winds
        In December 2018, while the defendant was a patient at Four Winds, he approached another
patient at the facility (“Patient-1”), who also is the mother of a fellow student from
Washingtonville High School. Patient-1 told law enforcement that Vaughan then proceeded to
taunt Patient-1 by repeatedly referring to her as “Washingtonville Mom,” mentioning her son by
name, and asking her how the “Wasingtonville mothers react[ed]” to the defendant’s threats.
Patient-1 feared for her safety and reported the defendant’s conduct to the hospital staff. Patient-
1 also said that the defendant repeatedly asked other patients, including Patient-1, questions about
getting an Uber to take black bags to church. 19 The defendant would repeat the questions regularly
while wandering the hallways at Four Winds and while attending group sessions.
       (ii)    The Defendant’s Threatening Behavior at Four Winds
         During the defendant’s stay at Four Winds, he made various threatening statements to the
staff at the hospital. These threats included statements such as “You’re on my hit list” and “I have
a hit list.” Dr. Sarah Klagsbrun, the Medical Director of the Psychiatric Unit at Four Winds,
reported these threats to the defendant’s Pretrial Services Officer Leo Barrios on March 6, 2019.
On March 11, 2019, Pretrial Services Officer Barrios submitted a Memorandum to Judge Smith
regarding the defendant’s troubling behavior at Four Winds, which is attached as Exhibit L. The
Memorandum noted the following: “On 3/6/2019, this officer received a telephone call from Dr.
Klagsbrun, Medical Director of the Psychiatric Unit at Four Winds Hospital and she indicated that
the defendant has been threatening staff at the hospital and advising them that they are on his ‘hit
list.’ Dr. Klagsbrun expressed concern for the safety of her staff.” The Memorandum also noted
that the defendant had not been complying with his conditions of release by, among other things,
removing and hiding the batteries from his GPS device. Also on March 11, 2019, Dr. Klagsbrun
told law enforcement that the defendant threatened to harm or kill staff members at Four Winds
and that the defendant made journal entries referencing staff members on his “hit list.”
       (iii)   The Defendant’s Threatening Conduct at MDC
       While detained at the MDC, the defendant made a number of specific threats to kill various
individuals and has expressed a desire to speak with an associate outside of MDC to help him

18
  In light of the fact that the Government only learned of the defendant’s objections to the PSR
on the evening of November 21, 2020, the Government respectfully requests that such a Fatico
hearing be scheduled to allow the Government to produce the necessary pre-testimony discovery
pursuant to Fed. R. Crim. Pr. 32(i)(2) and 26.2.
19
  As noted in the PSR, according to open-source materials, the Marjory Stoneman Douglas High
School shooter took black bags in an Uber to the shooting. (PSR ¶ 10).
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 13 of 53
                                                                                       Page 13 of 17


achieve his plans. The defendant also drafted a kill list, 20 which was recovered by law enforcement
and which is attached hereto as Exhibit M. The defendant’s targets included AUSA Adelsberg,
FBI Special Agent Melissa Zachariades, Pretrial Services Officer Leo Barrios, Dr. Klagsbrun, and
members of the defendant’s family, including his parents. The targets also included Victim-1,
labeled as a “snitch,” and Victim-2. On the back of the recovered kill list are a number of
additional lists of school shooters and terrorists. (Id.)
        In addition to drafting the kill list, the defendant told another inmate at MDC (“Inmate-1”)
that he hid an AR-15 rifle, a 12-gauge shotgun, and other weapons in a lake near his home in
Orange County, New York. The defendant said that he obtained the weapons from a drug dealer
who lived near the defendant. The defendant also told Inmate-1 that once released, he planned to
go to Indiana or Colorado to carry out a shooting against children in a school or movie theater.
The defendant identified a friend of his (“Friend-1”) who would join him in executing the attack.
The defendant told Inmate-1 that he was trying to communicate with Friend-1 by using another
inmate’s phone account.
        The defendant also told Inmate-1 that he wanted to kill FBI Special Agent Melissa
Zachariades, stating, “I want to fucking kill her.” The defendant said that he would murder Special
Agent Zachariades while she transported him for a mental health evaluation. The defendant told
Inmate-1 that he would pretend that he had to urinate on the side of the road and then kill her while
they pulled over. The defendant told Inmate-1 that he hated his parents as well and wanted to kill
them but that he was going to wait until they die naturally. The defendant also provided Inmate-1
with search terms to Google on his behalf, including “Update on Nikolous Cruz Case,” “Find out
when is the last day of school for Washingtonville high school,” “Google my FBI investigator last
name to see what the bitch is Zachariades.” 21 A document in the defendant’s handwriting with
these search terms is attached hereto as Exhibit N.
       (iv)    The Defendant’s June 3, 2018 Statements
       As noted above, on June 3, 2018, law enforcement executed a search warrant at the
defendant’s residence arrested him on state charges. Following his arrest, the defendant told an
NYPD detective, “My plan was to follow [Victim-2] into his classroom and kick all the girls out
and put all the boys against the windows so I can’t get shot by the police, then kill him.” 22

B.     Discussion

       For the reasons that follow, the Government respectfully submits that an above-Guidelines
sentence of incarceration, to be followed by three concurrent terms of three years’ supervised

20
  The title of the document is “People I want to MKNN.” After alphabetically shifting MKNN
two letters, the word reads KILL.
21
  The document also contains crossed out text below the search term referencing Special Agent
Zachariades, which appears to state “is going to wish she never fucked with me.”
22
   After being his informed of and waiving his Miranda rights, the defendant made a similar
statement in a recorded interview on May 10, 2018, stating, “I have thought about hurting someone
at the school. His name is [Victim-2]. I was going to use him as a human shield.” (See PSR ¶
31).
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 14 of 53
                                                                                        Page 14 of 17


release, as well as the series of special conditions recommended by the Probation Department, is
appropriate in this case.

       1.      Applicable Law

        The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

        After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing: “a) the need
to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for that offense; b) the need to afford adequate deterrence to criminal conduct; c) the
need to protect the public from further crimes by the defendant; and d) the need for rehabilitation.”
United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (citing 18 U.S.C. § 3553(a)(2)).

       2.      A Sentence Above the Guidelines Range Is Fair and Appropriate in this Case

        The defendant’s campaign of intimidation warrants a serious sentence of incarceration.
The 18 U.S.C. § 3553(a) factors particularly applicable here include: (1) the need for the sentence
to reflect the exceptional nature of the defendant’s conduct and to provide just punishment; (2) the
need to protect the victims and the public from future crimes of the defendant; (3) the need to deter
the defendant from continuing to make threats to the victims and others; and (4) promoting respect
for the law prohibiting the making of interstate threats and to deter individuals similarly situated
to the defendant from committing such crimes. See 18 U.S.C. § 3553(a)(2)(A)-(C). Each of these
considerations weighs heavily in favor of an above-Guidelines sentence of incarceration.

         First, an above-Guidelines sentence of incarceration is warranted to reflect the
exceptional nature of the defendant’s criminal conduct and to provide just punishment. The
defendant’s conduct in this case was extraordinary in its duration and persistence, its breadth across
multiple vectors, its escalation over time, and the significant fear it caused in the Washingtonville
community. His threats were both pernicious and persistent. Contrary to claims made by the
defendant in his submission, these threats do not appear to have been idle: he conducted disturbing
searches about school shooters in the privacy of his home, researched the purchase of a weapon
online, 23 and drafted a kill list while at MDC that included the name of his Pretrial Services
Officer, a doctor that treated him, and the AUSA and FBI agent assigned to his case. (PSR ¶¶ 22,

23
   Notably, the defendant’s assertion in his submission that “[t]here is no indication he ever
attempted to procure a firearm” (Def. Mem. at 16) is belied by the undisputed fact that he accessed
a website that sells guns (and a listing for a gun for sale in NY) minutes after watching a video in
which a school shooter indicated that he obtained weapons from that same website, (see PSR ¶
33).
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 15 of 53
                                                                                        Page 15 of 17


33). Moreover, Vaughan continued, and indeed escalated, his threatening behavior in the face of
state charges, federal charges, and numerous interactions with law enforcement and pretrial
services. In fact, it was after he was first approached by law enforcement in early May 2018 that
Vaughan sent the May 31 Messages and the August Messages, made a hoax bomb threat, taunted
law enforcement on social media, and lied to law enforcement officers, a Pretrial Services officer,
and medical personnel. (Id. ¶¶ 7, 13, 34, 42, 43, 102).

        In support of his request for a sentence of time served, the defendant points to his age and
mental health issues, arguing that because he “is still evolving through the normal process of
maturation it will be easier for him to rehabilitate with the appropriate treatment.” 24 The
Government is mindful of the defendant’s mental health issues and has endeavored, at every
juncture in this case, to help the defendant access appropriate services and medication.
Nevertheless, the Government notes that the defendant was under the care of a psychiatrist when
he committed the offense conduct and that some of his most egregious behavior occurred at Four
Winds, an in-patient mental health facility. In fact, during his time at Four Winds, the defendant
threatened medical personnel by advising specific staff members that they were on his “hit list,”
lied to his treatment staff, and only “superficially engaged in treatment.” (PSR ¶¶ 18, 102, see
also Exhibit M). He also placed a doctor from Four Winds on a “kill list” while at MDC, further
demonstrating that his behavior will continue were he to be sent directly to a mental health facility.
(Id. ¶ 22). Because the defendant’s conduct suggests that mental health treatment alone will be
insufficient to protect the victims and the community, an above-Guidelines incarceratory sentence
is appropriate here.

        Second, and relatedly, an above-Guidelines sentence of incarceration is necessary to
protect the victims and the public from future crimes by the defendant. The defendant is
dangerous and continues to pose a risk to the victims, the Washingtonville community, and anyone
he deems to have crossed him. Indeed, only through the efforts of the FBI and local enforcement
was the defendant prevented from executing the attack he had been planning to commit. That such
an attack did not occur is no safety guarantee for the victims.

        For the past eleven months—because the defendant has been incarcerated—these victims
have received some respite from the terror the defendant has caused them. But even incarceration
has not prevented the defendant from continuing his threatening behavior. As noted above, while
detained, the defendant made a “kill list” that included victims in the case, his former doctor, and
members of his family, among others. (PSR ¶ 22). He also continued conducting research on

24
  The defendant also relies heavily on a report prepared Dr. Kate Termini, who concluded that the
defendant qualifies for a diagnosis of Autism Spectrum Disorder and that with proper treatment,
he would be a low risk of danger to the community. (Def. Mem. at 2). Notably, Four Winds,
which treated the defendant in an in-patient capacity for three months, did not diagnose the
defendant with Autism Spectrum Disorder. Moreover, Dr. Termini reached her conclusion without
conducting any cognitive and personality testing because the defendant “ha[d] undergone testing
twice within the past six months.” (Def. Mem. at 38). It also bears noting that while at Four
Winds, the defendant repeatedly “lie[d]” to his treatment staff and “manipulate[d] the system,”
providing additional reason to doubt the defendant’s candor in his interactions with Dr. Termini
and thus her conclusions. (PSR ¶ 102).
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 16 of 53
                                                                                          Page 16 of 17


school shooters. (Id. ¶ 23). And in private correspondence, he demonstrated a lack of remorse
and a refusal to take responsibility for his actions, claiming that his case is “a load of bullshit” and
that he “didn’t even do anything.” (Id. ¶¶ 24, 26). In a case like this one, where the victims have
experienced significant trauma, where the defendant’s conduct has persisted—and in many ways
worsened—despite law enforcement contact, and where the defendant continues to pose a risk to
victims, a substantial sentence would allow the victims to rebuild their lives with some semblance
of safety and security, without the fear that they will be threatened by the defendant.

        Relatedly, the Government respectfully seeks three concurrent terms of supervised release
of three years (for a total of nine years). An extended period of supervision is particularly
important in this case to provide the defendant with both adequate oversight and adequate support
when he rejoins society. Specifically, the Probation Department’s supervision will be necessary
to ensure that Vaughan ceases his terrorizing conduct once released to the community. And given
the defendant’s mental health issues, the Probation Department can actively assist him in
identifying and accessing the services he sorely needs.

        Third, an above-Guidelines sentence of incarceration is necessary to deter the
defendant from continuing to threaten the victims and others. The defendant’s crime was not
a momentary lapse in judgment. Rather, his criminal conduct was a calculated pattern of behavior
designed to intimidate, threaten, and terrorize members of the Washingtonville community. As
described above, the defendant was undeterred after numerous contacts with law enforcement and
after being arrested two separate times. Because the defendant’s conduct demonstrates a severe
and sustained disregard for the law and for the lives of others, and because it appears that he has
yet to accept responsibility for his actions, an above-Guidelines sentence of incarceration is
necessary to achieve specific deterrence.

        Fourth, an above-Guidelines sentence of incarceration is needed to promote respect
for the law, and to deter individuals similarly situated to the defendant from committing
such crimes. The sentence in this case is of particular interest to the public. In the wake of the
many horrendous school shootings committed over the past few years, parents, school
administrators, and students are increasingly alert to the possibility that that their community—
indeed, their children—could be next. These emotions profoundly affect communities across the
nation, placing them in constant fear for their safety and security. 25 The defendant, having
methodically studied the actions of many past school shooters (see id. ¶¶ 23, 33), preyed on that
profound sense of fear. Even if he never intended to carry out an attack, which is not at all clear
from his conduct, his threats and conduct terrorized members of the Washingtonville community.
That is the nature of such threats; given the stakes, they must be taken as viable and credible. There
is also a lasting emotional toll these threats take on the great number of people who live through
them. And the financial and human resources expended in responding to and deterring threats is
also substantial, and depletes first responders resources that might actually be used to respond to

25
   See, e.g., Jessica Grose, Managing Fear After Mass Violence, N.Y. TIMES, Aug. 6, 2019,
https://www.nytimes.com/2019/08/06/parenting/parents-mass-shootings-anxiety.html; see also
Alia Wong, When ‘Back to School’ Means Back to Mass-Shooting Fears, THE ATLANTIC, Aug. 9,
2019,      https://www.theatlantic.com/education/archive/2019/08/shootings-el-paso-dayton-add-
kids-anxiety/595723/.
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 17 of 53
                                                                                      Page 17 of 17


other pressing emergencies. An above-Guidelines sentence of incarceration—along with a
substantial period of supervised release—will send a clear signal that these crimes are particularly
harmful to the public and merit serious prison sentences.

C.     Conclusion

        For the reasons set forth above, a sentence above the parties’ stipulated Guidelines range
of 24 to 30 months’ imprisonment, along with three concurrent terms of supervised release of three
years, would be fair and appropriate in this case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:

                                                     Sam Adelsberg
                                                     Assistant United States Attorney
                                                     (212) 637-2494

cc:    Michael Burke, Esq.
       by ECF
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 18 of 53




          Exhibit A
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 19 of 53
                                           Washingtonville             High School
                                   WASHINGTONVILLE               CENTRAL SCHOOL DISTRICT
                                        54 West Main Street, Washingtonville, NY 10992
                                   PHONE 845.497.4000 • FAX 845.497.4004 • www.ws.k12.ny.us

                                      ADMINISTRATION                        GUIDANCE DEPARTMENT
                                    Brian T. Connolly, Principal        Scott Lerner, Guidance   Chairperson
                                Scott Courter, Assistant Principal      Susan Cooney        Melissa Lynch
                              Robert]. Leonard, Assistant Principa I    Jill Exarchakis     Eric Marburger
                               Kristin M. Shaw, Assistant Principal     Kimberly Kelly




December 12,2019

Dear Honorable Judge Kenneth Karas,

M name is                       and I am the principal at Washingtonville ~igh S.chool. The
W~shin onville Central School District is listed as a victim in the ~ase. mv?lvmg Brendan
V gh! I have been notified that Brendan Vaughan has recently pled gUIlty m th~s case. ~ would
li:~ to sh~re with you the impact that this young man's actions have had, and contmue to ave, on
our school, staff, students, community and myself.

I know you are very familiar with this person's actions and the evidence which has led t~ this
guilty plea. As a principal, my greatest responsibility is the safety of our stu,dents and my bIggest
fear is a school shooting. That is exactly what Brendan Vaughan was planmng.              Fortunately, due
to the outstanding work by the police and the F.B.I., this tragedy was averted.

When the threats against our school were discovered, it impacted everyone in our community.
Parents, staff and students were terrified. These threats forced the district to take extraordinary
precautions for safety while the student was out on bail. The precautions and costs were nothing
in comparison to the fear, stress and anxiety this caused everyone. For those students who were
the primary targets as well as their parents, the stress level was, and continues to be, unimaginable.

To give you an example of what it was like here in Washingtonville High School, I would like to
describe what the graduation ceremony of 2018 was like. The boys who were the targets were
scheduled to graduate. There were multiple meetings with law enforcement and parents in
preparation for the event that is held outdoors. At the event, we needed over 20 members of law
enforcement on grounds and in our building sweeping nearby areas and monitoring social media.
I had an F.B.I. agent assigned to me who stood behind me for the entire ceremony. While we
appreciated the support and protection, this is not what graduation is meant to be. This is one day.
Over the last year and a half there have been numerous meetings and phone calls with the F.B.I.
and law enforcement. I have been called late at night to be present for searches of our building
when new information was presented.

Personally, this has had a dramatic impact on me and my family. There is nothing more important
to me than the safety of my students. I cannot even measure the amount of hours I have spent
dealing with this threat. It has taken me away from many important things at my school and, at
times, has cost me time with my own family. That particular school year was difficult to start, but
the events associated with Brendan Vaughan made it very difficult and it had an emotional and
          Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 20 of 53
                                           Washingtonville               High School
                                   WASHINGTONVILLE                 CENTRAL SCHOOL DISTRICT
                                        54 West Main Street, Washingtonville, NY 10992
                                   PHONE 845.497.4000 • FAX 845.497.4004 • www.ws.k12.ny.us

                                       ADMINISTRATION                        GUIDANCE DEPARTMENT
                                  Brian T. Connolly, Principal            Scott Lerner, Guidance Chairperson
                               Scott Courter, Assistant Principal         Susan Cooney        Melissa Lynch
                              Robert J. Leonard, Assistant Principal      Jill Exarchakis     Eric Marburger
                              Kristin M. Shaw, Assistant Principal        Kimberly Kelly



physical impact on me. As a result of the stress and anxiety caused by my job, I spent a great deal
of time in June and July of that year at the cardiologist. I recall one evening being out for dinner
with my family. While we were eating, my wife, who is also a teacher in our building, turned
white as a ghost and looked terrified. I quickly looked behind me and saw what she had seen:
standing behind me was Brendan Vaughan. Now, mind you, it was probably coincidental, but
what stood out to me most was the fear it created in my family. That is how our students, parents,
and community have felt since this ordeal occurred. This is nothing in comparison t~ how the
children who were the primary targets and their parents have felt. These boys are, now m col1e~e
and the military and they are afraid of what could happen upon Brendan Vaughan s release. WIll
they live in fear for the rest of their lives?

High school shootings are on the rise and in recent years we have seen tragedy after tragedy.
School officials and law enforcement have been training and planning ways to prevent a tragedy
from occurring in their schools. In this instance, the school and law enforcement did everything
necessary to prevent a tragedy and probably saved many lives. What is the message we are sending
if we prevent a school shooting only to allow the person responsible to be let free before he is
rehabilitated even as he continues to make threats?

Being responsible for 1400 students and their safety is not an easy task and it is one that I consider
to be my utmost priority. Now it is the responsibility of the judicial system to ensure our students
and community's safety by handing out a sentence that fits this very serious crime and a sentence
that has provisions to ensure our students' safety.

The efforts of law enforcement and the F.B.!. prevented the type of tragedy you see all too
frequently in our country. Their efforts were tireless in preventing Brendan Vaughan from
harming our students. My biggest fear is what will happen ifhe is let out before he is rehabilitated.
I also wonder what message it sends to others who make or plan to threaten schools. It is a message
that says people can threaten schools without the fear of repercussion.

I realize that in your position you have an extremely difficult decision to make. I hope, however,
that the impact Brendan Vaughan's actions have had on our school and community weigh heavily
on your decision.
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 21 of 53




          Exhibit B
       Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 22 of 53




December 21,2019



Dear Honorable Judge Kenneth Karas,

My name is                 and I am one of the victims of Brendan Vaughan. I
would like to thank you for allowing me to express my feelings on how this case
has had a tremendous impact on my life.

I consider myself very fortunate to have been raised in a small town. I live in a
community where people truly care for one another. I have always felt safe in my
home as well as in my school, until my last year of high school. Throughout my
senior year I was being accused by Brendan Vaughan of doing and saying many
different things that never occurred. I was in the principal's office on many
different occasions and questioned. This caused me to miss a lot of classwork and
ultimately had a negative effect on my education. I was unable to fully
concentrate. Thankfully, when school officials did an investigation, they
concluded that the defendant's accusations were all false. At this point it had
caused a great deal of stress to myself and my parents. I did not feel safe around
Brendan. A few months later the FBI came to my home, and my life completely
changed.

The FBItold my parents and I that I was a target in a planned attack by the
defendant. I have never felt unsafe in my own town until that moment. Although,
I wasn't completely shocked because of things that Brendan had done leading up
to this event. It was soon after this that I started becoming very anxious. I had
never struggled with anxiety, so it was very scary. I thought about thls often; it
was always on my mind. I was constantly looking over my shoulder and checking
my surroundings more than usual. Following this event, it was Senior Week at
Washingtonville High School. That was one of the highlights of the year. I thought
that this would be the greatest time of my life but alii felt was anxious. Every day
after that I couldn't stop thinking about it. That summer I was preparing to go
away to college. It wasn't until I found out that Brendan was in jail that my mind
was at ease. I attended one of Brendan's hearing this past summer. After hearing
some of things mentioned in the courtroom, it seemed to me that Brendan wasn't
doing well, and his behaviors did not change.
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 23 of 53




I will be going back to school mid-January. If Brendan is released without getting
the help that he needs, this may cause an extreme amount of stress while I am
away at school. I don't want this to have the same effect on my education as it did
my senior year of HS. I don't want those feelings of being anxious all the time and
constantly looking over my shoulder. I would like the opportunity to finish the
next two and half years of college without worrying all the time. I am asking that
Brendan is not released until he is well enough to never ever want to hurt
anyone. I'm not sure if you could possibly imagine what it feels like being on list of
someone wants to end your life. I am nineteen years old and I have a lot of life to
live. Please allow me to live with a little less stress and a lot more peace.



Sincerely,
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 24 of 53




          Exhibit C
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 25 of 53




December 26,2019

Honorable Judge Kenneth M. Karas,

My name is                  , father of                 one of the intended targets of Brendan
Vaughan's planned school shooting at Washingtonville        High School. Thank you for allowing me
to express the havoc and impact this attempt has had on me since that June 2018 day when
local PO, NYPD and F.B.I knocked on my door.

My greatest job in life is to protect my wife and two sons. Not an easy job in society today
especially when one of them had a target on their back. The fear, stress, anxiety, and sleepless
nights this has caused has been brutal. I have spent thousands of dollars to secure our home
with security cameras, video and stilkameras, motion sensors all to help and reassure that my
family is protected and safe. Unfortunately, I cannot control when they are out in society, but I
try and assure them that all will be well.

When Mr. Vaughan was out on bail after his initial arrest, I explained to my family that we must
have faith in our law enforcement,    judicial system and this is all part of the process. Not
something they wanted to hear, and the questions and txt have not stopped since. I completely
understand their concern your honor because as you are aware Brendan had violated his bail
conditions on multiple occasions and was arrested three more times. The rumors were running
rampant in this wonderful tight community.       I have received hundreds of phone calls and txt's
regarding these events and my answer was always the same, let the process play out and have
faith in our system. The fear among the residents was and still is alarming, imagine how I felt
knowing the true details of Brendan's violations because I have been at every bail hearing.

After Vaughan's 2nd arrest in November of 2018 I realized that his young man never accepts
responsibility for his actions and is never ever held accountable. I have seen this equation far
too long. As a coach and active co'mmunity member I have seen Brendan transfer from school
to school, team to team and it was always everybody else's fault. When does this end? I have
always given him the benefit of the doubt until he made a derogatory comment to my son
about my brother who passed away in 1983. Yes, your honor 19831 I made multiple attempts
via school administration   to have a meeting with Brendan's parents to try and get to the
bottom of the issue. It fell on deaf ears. You see Brendan may have an ax to grind with my
family because my brother was romantically       involved to Brendan's mother almost 40 years ago.
What went on during that time I have no I idea, I was a 14-year-old boy. This was odd to say the
least but very concerning, what sort of venom was being spewed about a man that has been
dead for 37 years. More importantly       what business is this of my sons? Brendan's behavior while
out on bail, wearing an ankle bracelet only worsened as you know he was arrested 2 more
t~mes for violating his conditions. This struck so much fear and anxiety into my everyday life
that I was forced to leave my job as a top salesman in Manhattan to work in Orange County to
be closer to my family in the event the defendant's threats became a reality. The financial
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 26 of 53



burden leaving NYC along with multiple trips to the cardiologist and gastrologist during these
last couple years have been unimaginable.



I can't thank local law enforcement,   NYPD Joint Terrorism Task Force and the F.B.I enough for
countless hours of police work to finally put Brendan behind bars with no bail. This has
temporarily   given my family some relief knowing this young man is not walking the streets. As
a duty to warn the F.B.I informed me that Mr. Vaughan made another kill list in June of 2019
while incarcerated with multiple names and my son made the list again. As per the hearings I
attended he was diagnosed as a homicidal sociopath. We hope he gets the help he needs.



There is a young girl who alerted law enforcement    officials regarding Brendan's original social
media post. If you are in this courtroom,   I want to thank you for your courageous actions. This
allowed law enforcement    to thwart the attack on our community and school.



In closing I am aware that you have a difficult decision to make. I hope and pray that the havoc
and impact the defendant has caused my family, me personally both financially, physically and
emotionally and this entire community will weigh heavily on your decision.
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 27 of 53




          Exhibit D
          Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 28 of 53



December 20, 2019



Dear Honorable Judge Kenneth Karas,

My name is                   and I am a parent of one of the victims who was targeted and continues to be
targeted by the defendant    Brendan Vaughan. Also, I am a Special Education Teaching Assistant in the
Washingtonville    Central School District. I was recently told that Brendan has pleaded guilty in this case. I
would like to tell you how the actions of Brendan Vaughan have impacted my life.

In June Of 2018, the FBI came to my home to inform my husband and I that our son was an intended
target in a planned attack against the Washingtonville CSD. Immediately tears filled up in my eyes, and I
felt completely   sick to my stomach. Unfortunately,    this was not the first time we had heard about
Brendan taking extreme measures to hurt someone.

Prior to this event, which began in 2017, my son was tormented         by Brendan Vaughan. Brendan was
making derogatory     comments to my son as well as repeated false accusations about him. Due to
Brendan's behavior my son was pulled from his classes on many different          occasions to be questioned     by
school administrators.   Fortunately,   school officials did a complete investigation     and found all
accusations to be false. Unfortunately,    my son missed class instruction    (which had a negative effect on
his education),   his character was being damaged, and he started to become very anxious. He had
expressed to me that he didn't feel safe in school. I immediately      had a meeting with HS administrators
and asked that my son be watched throughout         the day by school security. It was then that we filed a
DASA report against Brendan. At this time, we stopped receiving phone calis, our son was able to stay in
class, but unable to fully concentrate,   and I was extremely worried.    I had expressed concern to my
husband that something didn't feel right. It was months later that the FBI showed up at our home.

These events have had an extreme impact on my life in so many ways. My family is suffering. My son has
recently shared with me that he has been dealing with a tremendous           amount of anxiety. There have
been times when he is unable to concentrate        because it's all he can think about. In 2000, the year he
was born, I made a conscious decision to stop working and stay home to raise my children. Being           a mom
is the absolute greatest gift in the world to me. I did my best to raise kind, caring, and compassionate
boys. My husband and I will do anything to help our children if we can. unfortunately,      in this situation
there isn't anything I can do except express how devastating it is to see your child in pain. My heart
aches. In June of 2019, I went to one of Brendan's hearings. Soon after that I was not feeling well. I had
been to several different   doctors. It seems that worrying is making me very sick. Being a cancer survivor
for three years now, I am also worry that all the stress and anxiety this case is bringing on will cause the
cancer to reoccur. I also have a younger son who attends Washingtonville         HS and works in the village.
Brendan was spotted sitting outside on a bench where he works. Perhaps it was coincidence but also
very scary. In addition to having my son in the HS, I work at Washingtonville       MS. You can only imagine
what goes through my head knowing that Brendan has made multiple threats to the district. These are
my children. The boys that I've spent countless hours caring for. I feel the need to protect them but how
can I in this situation? How can I reassure them that everything will be okay? What can I say to make it
better? Why on earth would anyone want to hurt my son? I'm continuously            asking myself these
questions. I'm someone who likes to help others, but I feel completely        helpless.
             Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 29 of 53



You see, I work with children who have special needs. Most of the students I've work with have had
behavioral issues. I am extremely patient with them and try my best to help in any way I can, but I am
not a doctor. I know that some of them need more than just a self-contained           setting, but I continue to
do everything   I can. There have been times when I've come home crying to my husband because my
heart breaks for them and this is exactly how I feel about Brendan. My heart does break for him because
I'm not sure what has happened to him to make him so angry to want to hurt others. I know he has gone
to multiple schools in several districts. He has had issues with other boys, but always claims it's their
fault, and of course, bringing up things to my son that happened 30 plus years ago. Unfortunately,           this
has caused my husband to have to relive certain situations from his childhood, especially the loss of his
two brothers. This ultimately   causes pain to my entire family.

I know that this must be a very difficult decision for you. I hope, however, that you understand the
impact that Brendan Vaughan has caused on my family as well as others in the community. What if
Brendan is released without     being well and hurts someone?       We were all so fortunate    that a young lady
was so courageous to come forward and make us aware of Brendan's intentions.              Please allow Brendan
to get the help that needs in a facility that will rehabilitate   him. Please give us all a little peace of mind.



Sincerely,
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 30 of 53




           Exhibit E
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 31 of 53




                                      December 26th, 2019

                                 The Honorable Kenneth Karas
                          United States District Court, Southern District
                                      300 Quarropas Street
                                     White Plains, NY 10601

Dear Honorabl~ Judge Karas,

Your honor, I am writing to you regarding Brendan Vaughn's upcoming sentence. Throughout
my teenage years I had a very close relationship with many of my friends that I had attended
the Washingtonville school district with. I had planned on joi~in9 the service ~ince I was
fourteen, so me and my friends knew our time together was limited on~e senior year can;e
about. Just two months before leaving for bootcamp I had an eerie feeling about somethmg.
When my friends and me had been followed by an account that was named after one o~ the
columbine shooters I knew it was something we shouldn't just let go. When I reported It to the
school I wasn't sure' what it was going to lead to, but I knew it was the right idea. It was only
days later when everyone had found out the news that left the small town of Washingtonville
completely terrified. At that point I was worried, but more for my friends and their families than
myself due to the fact I was leaving in such a short time. This incident led to us consistently
having hour long conversations regarding the situation. While at bootcamp I prayed for their
safety everyday. They had updated me on the situation in each letter they sent me while I was
away with minimal contact to the outside world.

As I have only been in New York for a total of a couple weeks since graduating high school, I
still hear about Brendan Vaughn just about every week. I have only heard of some of the things
he has done since the initial arrest, but I have no doubt in saying that I do not believe he has
learned from his mistakes. I do believe Brendan can become a better individual, and I do think
it will come with time and help. I also believe that this will leave the families effected and the
town of Washingtonville at ease, while Brendan is given time to renew his thoughts and get on
the right path. I do feel that the maximum sentence will not only help everyone affected, but
also to get Brendan the time he needs to turn things around in which I believe you will make
happen Your Honor.

Your Honor, thank you for taking my thoughts into your regards.

Very respectfully,

Corporal, USMC
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 32 of 53




           Exhibit F
                                      Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 33 of 53




                      II




                      !~O£                                                                                                                 )




                            Lh b I2Y'5--            f?c2 c;r D         '..        (J, (__-h       ~.x) ~ -                SrI" CQ. .{--nt::,            Ok   L\        .:i \1; ..• te        c z..
                            \{"\                           Sf/il'h'X:                 ~eoc                 of             h~3~'':.ChQQII :tbf                                       k(\(~
                      " ,oi            m\=:f        Syi             be~y~                1h'L_~~:;~t _..i,-lf,t:.                              c-tI       SL£rr-f>cd.                        Its
  "a-_                "CN..C ftvr):l~                           (lreparr~{                        Ju.~ hV'-<PPk(                           <1>0(I\. pa-.ud                         /Y]?a:>oo'f's,            --

                      J    ~           ~             -fol\.Jjd                Inn                    +'€"4            I       CjJ        1>~~tL(
                                                                                                                                              ,
                                                                                                                                                       Of]     ,1.           1)(1
                                                                                                                                                                             l
                                                                                                                                                                                    u)-& (
                 , II      dnQwq hts..                    (,J~ lD2re..: ckO,.lL-l +0                                              ~      0..( COiL n                 OU r              Ql.,JO




                  ·tI      u...\..\   .J    ~       .1euc-ecZ              i"\~              \\_4             Wo~d{l                  c&=<\g"           -+u    fla-lt it--
                                                                                                                                                                     V-...


           . . . b a. "I.rfc,j,j                      1• /"""   \   (!..    h "fP"'::> -\u ,                           ;3 ,1              01 IQ   \'0 )I- ';,00.
                  -
             ; .\I         '>acQ       Q   d. CZi'              Ik. "                 :>h.,t10 ~"UL --\i",                                ("'"kU.(      £" -           L\ Ci",]               h..c\
                      II '2&) J4)~              i   (4 (b,,;,;-' ~                h u..V'\;;            DQ      \-        chI ex:) fO d .             --C         C; cO             a \ So                        _
                                                                k\
___
         -- -'        ,Tho..
             .",.....__.'--"_~
                                      ~b\.iL         (,L
                                                           -'~_\ (l_(!__
                                                                     _ ~_'
                                                                             :t)yJ:                  :) Oy+et
                                                                                  _...;.Lo(,)..----l •••.
                                                                                                     · ...._...;.__
                                                                                                                          a   ~
                                                                                                                                  {_'y   (;l      h.ec-,_,t~
                                                                                                                                                             () .,
                                                                                                                                                                     ~                 {V\o;t:
                                                                                                                                                                                 oy.....t-     (J    L            _
                                                                                           . \S           t\ v    t-                                         ~ ~                   -611        Son--.(?d)   p.

  '.
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 34 of 53




          Exhibit G
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 35 of 53




                                                                            December 20th, 2019



The Honorable Kenneth Karas
United States District Court, Southern District
300 Quarropas Street
White Plains, NY 10601


Dear Honorable Judge Karas,


         Your Honor, today I am writing to you about Brendan Vaughn and his upcoming
sentencing. Growing up in a small town called Washingtonville, never once in my life have I
ever felt unsafe or unprotected, until May of 20 18, my senior year of high school. I came home
one day to an FBI agent and a Washingtonville detective at my house and from that moment, my
life has changed dramatically. Hearing what law enforcement had discovered, was the scariest
thing I have ever gone through in my life by far. At this point in my life I went from feeling safe
everyday, having little to no worries, to having fear at all times and suffering from large amounts
of anxiety to the point where I have had to attend therapy. Never have I been so stressed and
worried like I have been for the past year and a half and honestly I don't know when it will stop.
My family and I haven't been able to take a deep breath since hearing the news back in May of
2018. Not only could my friends and I have been harmed, but this situation had the chance to be
a catastrophe to all of Washingtonville High School.

         Over the summer, after much thought and a lot of consideration, I decided to attend a
court hearing regarding Brendan Vaughn. I heard many different events that took place after his
arrest in 2018. After hearing everything in the courtroom, it's clear that he has not changed nor
does he show any type of remorse. It seems as if his anger and hate have only increased during
this time period. If Brendan were to get out on time served, there will be no peace to my family
and this community. This community deserves justice after everything we have went through and
the maximum sentence under the law, I believe, will do so Your Honor.


       Your Honor, thank you for taking the time out of your busy day to read this letter.




                                                                             Best Regards,
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 36 of 53




          Exhibit H
          Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 37 of 53




                                                                            December 10, 2019



The Honorable    Kenneth Karas
 United States District Court, Southern District
300 Quarropas Street
White Plains, NY 10601



Dear Honorable Judge Karas,

        I am writing   to you in regard to the upcoming sentencing of Brendan Vaughn. I am the mother
of                        one of his victims. First, I would like to tell you how this has affected my life
and the lives of my two children. On the day that we were notified     of this plot, my then 13-year old
son        was innocently playing basketball in our driveway when an FBI agent and Washingtonville
detective approached him and asked to speak to me and my son              In the minutes that followed,
our lives went from peaceful and innocent to fearful and anguished. The details of what had been
carefully-plotted  was absolutely frightening. As a NYPD detective myself for 19 years, I'm well-versed
in these dark realities; my sense of security and peace of mind has been taken from me and my family
because of Brendan Vaughn- so much so that both my children were in therapy to address their
anxiety and related issues. I sincerely believe that if this plot was not brought to the attention of law
enforcement, the lives of more innocent people would have been affected.


         My son          and I have attended court hearings and have heard some of the incidents that
occurred after Brendan's initial arrest. It was obvious that he has not taken responsibility, nor is he
acting as if he has changed in any way. In fact, he seems more agitated and aggressive. I fear that if
released, Brendan will continue his sociopathic behavior, further endangering this community. A
sentence of time served is not justice an certainly will not ease the fears of this community, myself or
any children. Your Honor, Iam asking for the maximum sentence under the law. My family and this
community deserve peace and security in knowing that Brendan Vaughn will be placed in a facility
where no harm can come to us or anyone else,


        Thank you, Your Honor, for taking the time to read this letter and for the difficult job that you
do.
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 38 of 53




            Exhibit I
           Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 39 of 53




                                                                                     December 20, 2019




The Honorable Kenneth Karas
United States District Court, Southern District
300 Quarropas Street
White Plains, NY 10601


Dear Honorable Judge Karas,

        I am writing you regarding the upcoming sentencing of Brendan Vaughn. I am the stepfather        of
                     who was a target in his plot. This has affected our entire family in many ways. It has
brought fear, anxiety and uncertainty to us all.          and his younger brother         have asked many
times what I thought would happen in this case and if they would be safe. These are questions I can not
truthfully answer. The younger boy     asks of Brendan Vaughn's whereabouts before walking to town
or school in fear that he may have an encounter with him. The amount of stress that this sinister plot has
brought our family is very disturbing and unfair. We are in constant fear that Brendan Vaughn will
someday carry out his plan to inflict pain on us and others in our community.

        Your Honor, I ask that you take our family's fears in to account when Brendan Vaughn is before
you for sentencing. I ask that he be sentenced to the maximum allowable sentence for the crimes he has
been charged. Although we may never be able to have closure in this case, some peace of mind for my
family and community     knowing that he is in a secure facility would be greatly appreciated.


        Thank you, Your Honor, for your consideration.
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 40 of 53




            Exhibit J
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 41 of 53
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 42 of 53




          Exhibit K
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 43 of 53
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 44 of 53
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 45 of 53




           Exhibit L
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 46 of 53



                                         MEMORANDUM



Date:   March 11, 2019

To:     Hon. Lisa Margaret Smith

        U.S. Magistrate Judge

From: Leo Barrios
      U.S. Pretrial Services Officer

Re:     Brendan Vaughan
        18 M 9807



Pretrial Services submits this report to update the Court on the defendant’s compliance since the last
bail hearing that was conducted on 1/7/2019 where the Court modified the defendant’s bail conditions
to include the following:

-Defendant's residence may be searched by LE as previously ordered but to also include searches for
electronic devices

-Not permitted to continue education

-Travel to WP hospital today for a psychiatric evaluation for the purposes of assessing his own safety

-Subject to home incarceration (leave for court, attorney, personal medical)

-Permitted alternative location is an inpatient psychiatric hospital

-Not permitted to use the telephone or be in possession of a cellular telephone

-Any WIFI at the residence must be cancelled

-No friends at the residence

-Continue to take all medications as prescribed

-Participate fully in MH evaluations and answer all questions truthfully

-Federal agents shall provide victim IDs and contact information to PSA

-Defendant permitted to take GED on 1/22 but may not use a computer

-All other previously set conditions remain in effect, however the following conditions were eliminated:

-Continue education
-Use of computer for school purposes only
         Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 47 of 53



On that same day, the defendant was taken to the emergency room of White Plains Hospital for a
psychiatric evaluation and the following day, he was transferred to Four Winds Hospital where he
remains hospitalized.

It should be noted that as part of the Location Monitoring GPS Program Agreement, the defendant is
required to charge his GPS as instructed and replace the battery. This Officer has repeatedly called the
hospital to instruct them to have the defendant charge his GPS. On 2/8/2019, this officer traveled to
Four Winds Hospital and spoke to the nurse on duty, as well as the social worker and provided them
with an additional charger as well as a third battery so that the defendant can always have a charged
battery. During the visit, this officer met with the defendant and again instructed him to change his
battery every nine hours and right before he goes to sleep. Additionally, he was told to comply with all
conditions of bail and the treatment plan.

On 3/2/2019, this officer received a telephone call from nurse Tamantha White at Four Winds Hospital.
She stated that the defendant was hiding one of the batteries and that he refused to change the battery.
This officer spoke to the defendant and advised him of the consequences of non-compliance and shortly
thereafter, the defendant replaced the GPS battery.

On 3/10/2019, our office received another telephone call from the hospital indicating that the
defendant stated he had lost a battery. To date, hospital staff has been unable to locate the battery.

In addition, the defendant’s behavior at Four Winds hospital has been concerning to this Officer and
staff at the hospital. On 1/28/2019, Four Winds advised of an incident where the defendant was hiding
in the woods and calling out for cops to arrest him while on a walk outside. Hospital staff also reported
that the defendant has discussed the possibility of escaping and leaving without obtaining medical
clearance. Throughout the defendant’s hospitalization, our agency has been advised by treating staff
that the defendant is not taking treatment seriously. Hospital staff have also advised that they do not
have a forensic psychiatrist on staff that can assist in his treatment and planning and that presently, the
defendant is not receptive to treatment.

On 3/6/2019, this officer received a telephone call from Dr. Klansburn, Medical Director of the
Psychiatric Unit at Four Winds Hospital and she indicated that the defendant has been threatening staff
at the hospital and advising them that they are on his “hit list.” Dr. Klansburn expressed concern for the
safety of her staff. This Officer inquired if the hospital has rules regarding searches of his bedroom to
which Dr. Klansburn noted that the hospital is seeking advice from hospital counsel regarding this
matter.

It is our understanding that the defendant’s attorney, Michael Burke has requested a hearing where he
may seek to have the defendant’s bail be rescinded for the purposes of arranging a forensic psychiatrist
evaluation while incarcerated. Pretrial Services respectfully submits this memorandum for Your Honor’s
information and review. Both AUSA Samuel Adelsberg and defense counsel, Michael Burke have
been apprised of this matter.
        Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 48 of 53




                                    Respectfully Submitted,

                                    Scott Kowal, Chief

                                    U.S. Pretrial Services Officer




                                    Leo Barrios
                                    U.S. Pretrial Services Officer

Reviewed by:




__________________
Cynthia Labrovic, SPSO
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 49 of 53




        Exhibit M
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 50 of 53
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 51 of 53
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 52 of 53




          Exhibit N
Case 7:19-cr-00526-KMK Document 52 Filed 02/24/20 Page 53 of 53
